DETAILED ACTION
Terminal Disclaimer
The terminal disclaimers filed on 11 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/186,922 and U.S. Pat. No. 10,195,609 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 21-24 and 26-38 are allowed.
With respect to independent claim 21, the prior art does not disclose, in the claimed environment, an assay device stable for shipment comprising a plurality of wells, connecting channels and a plastic film covering, wherein the wells house assay reagents in solution and the channels each include an air gap, and wherein the wells additionally include a gelatin hydrogel that interfaces with air in the air gap to prevent movement of all assay reagents from the wells into the air gap.  The Kelso, Dilleen and Handique references are believed to be the closest prior art for the reasons expressed in previous office actions, however Applicant’s amendments and arguments filed 08 December 2020 are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799